FILED
                             NOT FOR PUBLICATION                             NOV 29 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CHEN HALE,                                        No. 11-15693

               Plaintiff - Appellant,             D.C. No. 2:09-cv-00391-JAM-
                                                  KJN
  v.

VACAVILLE HOUSING AUTHORITY,                      MEMORANDUM *

               Defendant - Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                           Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Chen Hale appeals pro se from the district court’s judgment dismissing her

action alleging that the Vacaville Housing Authority (“VHA”) discriminated

against her on the basis of her national origin and disability by terminating her




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
participation in the Section 8 housing assistance program. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo, Colony Cove Props., LLC v. City of

Carson, 640 F.3d 948, 955 (9th Cir. 2011), and we affirm.

      The district court properly dismissed Hale’s claims regarding the merits of

VHA’s decision to terminate her assistance because Hale is precluded under the

doctrine of exhaustion of judicial remedies from relitigating the merits in federal

court. See Skysign Int’l, Inc. v. City of Honolulu, 276 F.3d 1109, 1115 (9th Cir.

2002) (federal courts accord state administrative adjudications the same preclusive

effect they would have in state court); Runyon v. Bd. of Trs. of Cal. State Univ.,

229 P.3d 985, 994 (Cal. 2010) (“Generally speaking, if a complainant fails to

overturn an adverse administrative decision by writ of mandate, and if the

administrative proceeding possessed the requisite judicial character, the

administrative decision is binding in a later civil action brought in superior court.”

(citations and internal quotation marks omitted)).

      The district court properly dismissed Hale’s claims under the Americans

with Disabilities Act and Title VI of the Civil Rights Act of 1964 because Hale

failed to allege facts sufficient to show that VHA terminated her Section 8

assistance on account of her national origin or because of her disability. See

Darensburg v. Metro. Transp. Comm’n, 636 F.3d 511, 522 (9th Cir. 2011) (Title


                                           2                                     11-15693
VI prohibits only intentional discrimination); Weinreich v. L.A. Cnty. Metro.

Transp. Auth., 114 F.3d 976, 978 (9th Cir. 1997) (explaining that to show a

violation of the ADA, a plaintiff must show that the denial of benefits or

discrimination was “by reason of [her] disability”).

      The district court did not abuse its discretion by declining to exercise

supplemental jurisdiction over Hale’s state law claims after dismissing her federal

claims without leave to amend. See 28 U.S.C. § 1367(c)(3). We construe the

dismissal of the state law claims to be without prejudice. See Gini v. Las Vegas

Metro. Police Dep’t, 40 F.3d 1041, 1046 (9th Cir. 1994).

      Hale’s contention that the district court abused its discretion by failing to

grant leave to amend her complaint sua sponte is unpersuasive.

      We do not consider matters raised for the first time on appeal. See Smith v.

Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999). We also do not consider any

documents that are not part of the district court record. See Kirshner v. Uniden

Corp. of Am., 842 F.2d 1074, 1077 (9th Cir. 1988).

      All pending motions are denied.

      AFFIRMED.




                                           3                                     11-15693